                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    PHILLIP MORRIS,                                Case No. 17-cv-01528-WHO (PR)

                                  12
                                                      Plaintiff,
Northern District of California




                                                                                       ORDER OF DISMISSAL
 United States District Court




                                  13
                                               v.

                                  14    M. TAYLOR,

                                  15
                                                      Defendant.

                                  16

                                  17         Pursuant to the parties’ stipulation to voluntary dismissal with prejudice, this action
                                  18   is DISMISSED WITH PREJUDICE. See Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                  19         The Clerk shall enter judgment accordingly, and close the file.
                                  20         IT IS SO ORDERED.
                                  21   Dated: January 3, 2019
                                                                                        _________________________
                                  22
                                                                                        WILLIAM H. ORRICK
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
